

117 HR 1259 IH: Return Excessive Migrants and Asylees to International Neighbors in Mexico Act of 2021
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1259IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Mr. Rosendale (for himself, Mr. Arrington, Mr. Biggs, Mr. Bishop of North Carolina, Mr. Brooks, Mr. Gaetz, Mr. Gosar, Mrs. Greene of Georgia, Mr. Harris, Ms. Herrell, Mr. McClintock, Mr. Perry, Mr. Posey, Mr. Roy, Mr. Steube, Mr. Weber of Texas, Mr. Norman, Mrs. Boebert, Mr. Hice of Georgia, Mr. Rice of South Carolina, and Mr. Palazzo) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Secretary of Homeland Security to continue to implement the Migrant Protection Protocols, and for other purposes.1.Short titleThis Act may be cited as the Return Excessive Migrants and Asylees to International Neighbors in Mexico Act of 2021 or the REMAIN in Mexico Act of 2021.2.Migrant Protection ProtocolsNotwithstanding any other provision of law, the Secretary of Homeland Security shall implement the Migrant Protection Protocols in accordance with the memorandum of Secretary of Homeland Security Nielsen entitled Policy Guidance for Implementation of the Migrant Protection Protocols, dated January 25, 2019. 